Citation Nr: 0431131	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  01-00 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation for prolapse of the rectum with rectocele, 
rated as 10 percent disabling.

2.  Evaluation of removal of the gallbladder, rated as 10 
percent disabling.  

3.  Entitlement to service connection for foot disorders to 
include arthritic gout of the balls of both feet and fracture 
of the right foot.  

4.  Entitlement to service connection for prolapse of the 
uterus.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for bilateral shin 
splints.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1989 to August 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for prolapse of 
the rectum and assigned a non-compensable rating effective 
June 1999; granted service connection for removal of the gall 
bladder and assigned a non-compensable rating effective June 
1999; granted service connection for scars and assigned a 
non-compensable rating effective June 1999; and which denied 
service connection for sinusitis, shin splints of the right 
and left legs, low back pain, fracture of the right foot, 
prolapse of the uterus, hearing loss, arthritic gout in the 
balls of both feet, bilateral knee pain, migraine headaches, 
an eye disorder; and which denied entitlement to a 10 percent 
evaluation based upon multiple, non-compensable, service-
connected disabilities.  

In November 2000, a notice of disagreement (NOD) was received 
as to the issues of the evaluations for prolapse of the 
rectum and removal of the gallbladder and the issues of 
service connection for sinusitis, migraine headaches, and 
foot disorders to include arthritic gout in the balls of both 
feet and fracture of the right foot.  A statement of the case 
(SOC) was issued in November 2000 and a substantive appeal 
was received in December 2000.

Also, the December 2000 correspondence included an NOD as to 
the issues of service connection for shin splints of the 
right and left legs and prolapse of the uterus.  In October 
2001, an SOC was issued and thereafter a substantive appeal 
was received.

In an October 2001 rating decision, service connection for 
low back pain, bilateral hearing loss, and bilateral knee 
disability was denied pursuant to the Veterans Claims 
Assistance Act (VCAA).  The veteran did not initiate an 
appeal.  In a March 2003 rating decision, an increased rating 
of 10 percent was granted for both prolapse of the rectum, 
recharacterized as prolapse of the rectum with rectocele, and 
for removal of the gallbladder, effective from June 1999.  

In May 2003, the veteran testified at a Travel Board hearing 
before N. R. Robin, the undersigned Veterans Law Judge.  In 
November 2003, the veteran also testified before Holly E. 
Moehlmann, the undersigned Veterans Law Judge.  

The issues of service connection for sinusitis, migraine 
headaches, and bilateral shin splints, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will provide notification if further action is required on 
the part of the veteran.


FINDING OF FACT

In May 2003, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of her appeal as to the issues of evaluations 
for prolapse of the rectum with rectocele and removal of the 
gallbladder, and for service connection for prolapse of the 
uterus and foot disorders, to include arthritic gout in the 
balls of both feet and fracture of the right foot, was 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran as to the issues of evaluations for prolapse of the 
rectum with rectocele and removal of the gallbladder, and for 
service connection for prolapse of the uterus and foot 
disorders, to include arthritic gout in the balls of both 
feet and fracture of the right foot, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

In May 2003, prior to the promulgation of a decision in the 
appeal, the Board received notification from the veteran that 
a withdrawal of her appeal as to the issues of evaluations 
for prolapse of the rectum with rectocele and removal of the 
gallbladder, and for service connection for prolapse of the 
uterus and for foot disorders, to include arthritic gout in 
the balls of both feet and fracture of the right foot, was 
requested.  Thus, the veteran has withdrawn her appeal as to 
those issues, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration as to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to those issues.  The issues of 
evaluations for prolapse of the rectum with rectocele and 
removal of the gallbladder, and for service connection for 
prolapse of the uterus and foot disorders, to include 
arthritic gout in the balls of both feet and fracture of the 
right foot, are dismissed.


ORDER

The appeal as to the issues of evaluations for prolapse of 
the rectum with rectocele and removal of the gallbladder, and 
for service connection for prolapse of the uterus and foot 
disorders, to include arthritic gout in the balls of both 
feet and fracture of the right foot, is dismissed.


REMAND

The veteran was treated for sinusitis, migraine headaches, 
and for bilateral shin splints during service.  Post-service 
medical evidence shows that the veteran has received 
treatment for sinus complaints and for headaches.  She also 
reports bilateral leg pain.  She is competent to state that 
she has bilateral leg pain.  She maintains that she currently 
has sinusitis, migraine headaches, and bilateral shin splints 
which are related to inservice diagnoses.

In light of the inservice diagnoses and post-service lay and 
medical evidence, the Board finds that the veteran should be 
afforded a VA examination to determine if she has currently 
claimed disabilities and if they are etiologically related to 
service.  

The Board further notes that private medical evidence was 
received in May 2003, and this evidence has not been reviewed 
by the Agency of Original Jurisdiction (AOJ).  In addition, 
at her November 2003 personal hearing, the veteran stated 
that she has received private medical treatment from Dr. 
Lazar of Memphis, Tennessee.  Those records should be 
requested and obtained.  

The veteran was sent a letter with regard to the directives 
of the Veterans Claims Assistance Act (VCAA) in June 2003.  
It does not satisfy the current requirements for VCAA 
notification in that it did not inform her of what evidence 
VA would seek and did not tell her to submit any evidence in 
her possession that was pertinent to her claim.  Further, 
with regard to the issue of service connection for shin 
splints, the January 2001 VCAA letter referenced in the June 
2003 letter did not provide her with proper notification as 
described beow.  Accordingly, the AOJ should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed as to the issues remaining on appeal.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (invalidated, in part, the 
Board's regulatory development authority).  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, she must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting her 
positions as to the issues on appeal, she 
must submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The AOJ should request the records of Dr. 
Lazar of Memphis, Tennessee.  Those records 
should be associated with the claims file 
upon receipt.  

4.  The veteran should be afforded a VA 
examination.  The examiner should be provided 
with the veteran's claims file prior to the 
examination.  The examiner should opine as to 
whether the veteran currently has a sinus 
disorder, a headache disorder, and/or 
bilateral shin splints.  The examiner should 
opine as to whether any currently diagnosed 
disability is part of a disease process that 
was present during service and/or is related 
to service in any way.  The rationale should 
be provided.  

5.  The AOJ should then readjudicate the 
claims for service connection for sinusitis, 
migraine headaches, and bilateral shin 
splints.  If any issue remains denied, the 
veteran and her representative should be 
provided with a supplemental statement of the 
case which addresses all evidence added since 
the March 2003 supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board after compliance with 
requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




			
                      N. R. ROBIN                                           
M. SABULSKY
	               Veterans Law Judge                                     
Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals




	                         
__________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



